 CARPENTERS DISTRICTCOUNCIL OF.NEW-ORLEANS49The Carpenters District Council,ofNew Orleans andVicinity and Carpenters Local Union No. 1846 andHarold E. Picou,An Individual.Case 15-CB-1001April 21, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN, ANDJENKINSOn December 11, 1969, Trial Examiner Max Rosen-berg issued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in and wereengaging in certain unfair labor practices and recom-mending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision Thereafter, the Respondentsfiled exceptions to the Trial Examiner's Decision anda supporting brief The General Counsel filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated-its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions, briefs, and the entire record in thecase, and hereby adopts the findings,' conclusions, andrecommendations of the Trial ExaminerORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and hereby orders that theRespondents, The Carpenters District Council of NewOrleans and Vicinity and Carpenters Local Union No.1846, their officers, agents, and representatives, shalltake the action set forth in the Trial Examiner's Recom-mended Ordertrict Council of New Orleans and,Vicinity and CarpentersLocal Union No 1846, herein called the Respondentsor the Council and the Local, respectively.' The plead-ings raise the issues of whether Respondents violatedSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended, by certain conduct to be describedhereinafter. At the conclusion of the hearing, the partieswaived oral argument. Briefs have been received fromthe General Counsel and the Respondents, which havebeen duly considered.Upon the entire record made in this proceeding andmy observation of the witnesses, including their demean-or while on the stand, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERCarpenter Brothers, Inc., herein called Carpenter,a Texas corporation with its principal office and placeof business located in Dallas, Texas, is primarily engagedin the building construction industry. As part of itsoperations,Carpenter is engaged in the constructionof a Sears Roebuck and Company facility in Metairie.Louisiana, and maintains an office in New Orleans,Louisiana, where it performs the administrative dutiesfor that job This site is the only job of Carpenterinvolved in this proceeding.During the annual period material to this proceeding,Carpenter purchased and caused to be transported direct-ly to its Sears Roebuck and Company jobsite at Metairie,Louisiana,materials and supplies valued in excess of$50,000,which materials and supplies were receiveddirectly from points located outside the State of Louisia-na.The contract for the construction of this facilityexceeds $2 million.The complaint alleges, the answer admits, and I findthatCarpenter is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATIONSINVOLVEDRespondents are labor organizations within the mean-ing of Section 2(5) of the Act.'In agreeing with the Trial Examiner's ultimate conclusion thatRespondents' failure to refer Picou, Foster, and Stewart to the Searsjob was discriminatorily motivated and violative of Section 8(b)(2) ofthe Act, we find it unnecessary to consider the Trial Examiner's alterna-tivefinding that even if he accepted Respondents' explanation thatthe above-named individuals had not timely presented themselves forreferral at the hiring table, the subsequent refusal to refer would stillhave been unlawfulTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: This proceeding,with all parties represented, was heard before me inNew Orleans, Louisiana, on October 2, 1969, on com-plaint of the General Counsel of the National LaborRelations Board and an answer of The Carpenters Dis-IIITHE ALLEGED UNFAIRLABORPRACTICESIn his complaint, the General Counsel alleges that,on or about May 25, 1969,2 Respondents violated Section8(b)(1)(A) of the Act by the conduct by Davy LaBorde,the executive secretary of the Council and BusinessAgent of the Local, which consisted of telling an employ-ee-member during a conversation about job referralsthat the employee-member should "play ball" withLaBorde in an intraunion election campaign and thatLaBorde would accordingly undertake reciprocal action'The complaint which issued on August 26, 1969, is based uponcharges and amended charges which were filed on June 30, 1969,and August 22, 1969, respectively, and served on July I. 1969, andAugust 25, 1969, respectivelyYAll dates herein fall in 1969NLRB No. 11 50DECISIONSOF NATIONALLABOR RELATIONS BOARDand, on the same date, threatening said employee-mem-ber with reprisals in his employment because the employ-ee-member had voted against the position which LaBordehad taken at a Local meeting. The complaint furtheralleges that Respondents offended the provisions of thatSection on June 25 and July 3 by the conduct of Lester"Pete" Lewis, a delegate to the Council and the assistantbusiness agent for the Local, in informing employee-members that if thelatter"played ball" with Lewisin his bid for reelection to his Local office he wouldsee to it that they received job assignments and, ifthey did not, they would make it rough on themselves,and in telling an employee-member that by filing unfairlabor practice charges against Respondents, the employ-ee-members were making it hard on themselves. Finally,the complaint asserts that Respondents violated Section8(b)(2)by causing Carpenter, and other employersengaged in commerce, to refuse employment to HaroldE. Picou, Marlon K. Foster, and Elmer G. Stewart,by discriminatorily refusing to refer these individualsfor work on equal terms with other employees for reasonsunconnected with their failure to tender or pay toRespondents the periodic dues and initiation fees uni-formly required as a condition of acquiring or maintainingmembership in those labor organizations. For their part,Respondents generally deny the commission of any laborpractices banned by the statuteIt is undisputed and I find that, during the timesmaterial herein,Respondents were parties to a laboragreementwith the Associated General Contractors towhich Carpenter and other employers were bound, andwhich contained an exclusive hiring hall clause wherebyemployees were referred for employment with variouscontractors, including Carpenter, through the Local'sunion hall. In the operation of the hiring hall, it wasthe Local's practice to conduct a "Roll Call" everyMondaymorningat 9 a.m. Pursuant to this procedure,unemployed members were required to appear at thehall each Mondaymorningto register their names onan "out-of-work" list and to be assigned a referralnumber or, if already registered, to claim available work.This out-of-work roster was maintained by the Local'sofficials for makingjob assignmentsand the memberswere allotted priorities on the list depending upon thelength of their unemployment. Thus, for example, amember who had been out of work for the longestperiod of time would be placed at the top of the rosterwith a low referral number and be accorded the firstopportunity to bid on any available job opening. TheLocal officers would then announce the work opportuni-ties and call out the name of each man on the rosterin order of out-of-work seniority until all of the availablejobs were exhausted. The bidders thereupon proceeded'to a table located at the front of the hall forpresentationof their membership cards to an official conducting the"Roll Call," after which the official would transcribetheir names on a sheet of paper together with the workassignmentswhich they had claimed. The procedurewas completed when the transcribing officer providedthe bidders with a work order to present to the employ-er's foreman or steward upon reporting for duty atthe project.In the event that a member"passed" ordeclined to bid on the job openings available that day,either because he wished to jockey for a better positionon the roster or sought to await a particular job inthe future,he nevertheless would retain his out-of-work seniority on the list as well as his priority rightto select a job at subsequent "Roll Calls." If a memberaccepted a referral,or failed to appear at a "Roll Call"without justifiable excuse,his name would be strickenfrom the roster.In addition to the'Monday morning"Roll Call," theLocal also scheduled out-of-work list calls on Mondayafternoons and twice daily during the balance of thework week.The purpose for these"calls" was groundedin the circumstance that contractors frequently tele-phoned the hall for carpenters during the week. Themen who frequented the hall during these periods wouldbe permitted to bid for an assignment,again basedupon their ranking on the out-of-work roster. So faras appears,no member suffered a reduction in out-of-work seniority for failing to seek a referral in thecourse of these"calls."Itisuncontroverted and I find that,pursuant toRespondents'constitution and bylaws,the Local is man-dated to conduct an election every 3 years to selectitsofficers.Such an election was scheduled for June14, and the incumbents who sought their return to majoroffice were Davy LaBorde,business agent,Pete Lewis,assistant business agent, and Ray Sanchez, assistantbusiness agent.A Localmember named Gerald(Jerry)Palmisano provided LaBorde's opposition,and Palmisa-no's candidacy drew the open and notorious supportof members Picou, Foster, and Stewart.'Sometime priorto the election,LaBorde had arranged for a politicalrally to enlist the membership's support of his "team"or slate. Because he was unable to obtain suitable quar-ters for this outing,LaBorde decided to poll the membersat a regular, monthly meeting set for June 9 to acquirepermission to utilize theLocal'shall in furtheranceof his political campaign.Picou had been referred out of theLocal'shiringhall for approximately 3 years.On May 19, he waslaidoff from a construction job and he visited thehall to seek other employment At the hall, he learnedthat additional carpenters were needed at that site andhe requested LaBorde to inquire of the contractor wheth-er he could return to work.When this inquiry provedunsuccessful,LaBorde referred Picou,along with Stew-art, to another project,a referralwhich these menaccepted on May 26.However,Picou and Stewart quitthis job on May 28 or 29,and both returned to thehall to register their names on the out-of-work list andreceive a new referral number.On Monday morning, June 9,Picou appeared forthe "Roll Call" as well as the afternoon"call" without3Picou and Foster had been nominated for the office of delegateto the council at a regular Local meeting held on May 12 The electionto these seats, as hereinafter noted, took place in mid-July However,Picou was disqualified from running because he had not been a memberof the Local for a sufficient length of time Foster was defeated inthe balloting CARPENTERS DISTRICT COUNCIL OF NEW ORLEANSsuccessfully obtaining a referralPicou testified thatabout an hour prior to the Local meeting scheduledfor that evening,he encountered a friend at the hallwho asked whether the former was gainfully employedWhen Picou replied in the negative,the friend suggestedthat he speak to LaBorde about openings for carpenterson a floor covering job in the areaWhereupon thetwo men proceeded to LaBorde's office and Picou quer-ied his business agent as to whether this flooring workwas availableLaBorde acknowledged that jobs existedand inquired if Picou was interested in such employmentPicou answered that he was According to Picou,LaBorde then remarked,"Isee you are getting prettyfriendlywith Palmisano and his boys," a referenceto LaBorde's opponent in the impending election, andasked, "What about that9"Picou rejoined that "themguys are my friends Now I don't think it has anythingto do with me going to work,does0" LaBorde com-mented, "you ought to play ball with us an we willplay ball with you " adding,"Tell you what Comebackand see me in the morning"Picou agreed todo so and the discussion endedFollowing this conversation,Picouattended theLocal's scheduledmeeting Picou testified that, at theoutset of the session,LaBorde conducted a voice voteof the membership to ascertain whether heshould bepermitted to use the hall for electioneering purposesThis vote provedinclusive and, as a result, a standingvotewas conductedWhen the "nays"were polled,Picou and Foster, whowere also in the attendancestood up and votedagainst allowing LaBorde to utilizethe hall It is Picou'sfurther testimony that whenLaBorde, whoassisted in making the headcount, noticedPicou on his feet expressing his opposition to the out-standing proposition,LaBorde pointed his finger at Picouand remarked,"Iwill see about you in the morning "Afterhearing this admonition,Picou failed to appearat the hiring hall on the following dayFoster testified thatshortlybefore he was nominatedfor the post of delegate to the councilonMay 12,he hada conversationwith AssistantBusiness AgentLewis Lewis askedFosterwhy he hadchosen to runfor delegateto the Councilin opposition to the incumbentslateFoster replied that he was disenchanted with theLocal's officialdombecause the officers had provedineffective in carrying out their responsibilitiesLewisretorted,"Well, you know,we are in there,and youought to come along with us and helpus " When Fosterstated that he did not feel so inclined,Lewisremarked,"You alldon't have a chance of winning Jerry [Palmisa-no] is not going to win "Foster furthertestifiedthat heattendedthe Localmeeting of June 9 Sitting next to Picou in the frontrow, he observed LaBordeconduct a standing voteon the issue asto whetherthe latter should be allowedto hold hisrally in the hallWhile heand Picou stoodin opposition to granting LaBorde this permit, he wasnudged by Picou to looktoward the rostrum wherehe noticed LaBorde pointing at Picou and overheardLaBorde mention somethingabout"tomorrow "51The electionfor Local officerswas run as scheduledon June14LaBordeand his slate,whichincludedLewis andSanchez, were successful in the ballotingby a marginof 3 to IDue to a misinterpretationof theLocal's rules,and on advice of the International,the election of delegates to theCouncil was rescheduledfor themiddle of JulyGerald "Jerry'Palmisano testified that, about a weekfollowing the June 14 election,Lewis calledhim intoan office at theLocal's hall and asked whether Palmisanoplanned to contest a delegate'sseat in the vote setfor JulyPalmisano opinedthat he probably would notbe a candidateLewisthen observed that itwould bebeneficialfor the Localif the incumbentLocal officersalso served as delegatesto the Councildue to theirfamiliaritywith the Local's problems PalmisanoreadilyagreedAt thisjuncture,Lewisqueried whether anyof Palmisano's supporters in the previous election intend-ed to challenge the incumbents'for the delegate seatsand the latter responded that he"could not answerfor them" Lewiswent on to state that"he'd appreciateit if the men did not run due to the fact thatitwouldbe for thegood of the Union, that itwould be goodif the members election should be on the DistrictCouncil,and that he would appreciate it if I would talk tothem and savetheUnion theexpense of having theelection"Palmisano replied that "I will be glad totalk tothem,"at which point,and according to Palmisa-no's testimony,Lewis stated, "You know,ifwe getin for three years, we've got to get along for the nextfew years,the election's over,let's cut the flightingout and get along together, and we will be one bighappyfamily, if we play ball with each other, andwe playball with each other"Palmisano further recount-ed that, during the conversation,Lewis "was kind ofstressing the point actually [he] would like for me totalk to my men not to run for DistrictCouncil, andconsidered helping us out if we would not run, seethatwe would get jobs " When questioned again astowhetherLewispromised that Palmisano'sfactionwouldreceivemore work referrals if those membersdid not stand for the election as delegate, Palmisanoreplied,"He did not come out andsay, you know,he wouldsee that we all would be working,there wasa lot of men complaining about beingout of workfor quite a long time"Approximately a week later,Lewis again approached Palmisano to inquire whetherhe had polled his men about their possible candidaciesfor the post of delegate Palmisano reported that hehad done so and that it was his opinion that "noneof them is going to run "Continuing the narrative,and as chronicled herein-after,Picou, Foster, and Stewart filed unfair labor prac-tice charges against Respondents on June 30, allegingthat theyhad been discriminatorily denied job referralsto a Carpenter project on that date in preference tomen whose names appeared below theirs on the out-of-work list It is Palmisano's testimony that, after thatdate,he learned from Picou of the men's litigious actionsA week following the acquisition of this intelligence,Palmisano visited the union hall in search of employment 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDand there he met Lewis.Lewis,summoned Palmisanoto the office and asked whether the latter was ^ awarethat this triumverate had lodged charges against Respond-ents and whether he knew anything about them.Palmisa-no feigned ignorance about this happenstance,whereup-on Lewis questioned whether Palmisano"can talk themout of it." Palmisano replied that he would"be gladto help you out and talk to them about it,"after whichLewis' advised Palmisano that"they'remaking it hardon me because I gave those jobs out that morning,and they'are hurting the Local Union by filing chargesagainst the Union the way it is, and they are makingit tough on themselves."Palmisano assured Lewis that'hewould speak with the men in an attempt."to getthem to drop the charges."With this, the conversationterminated.During his visit to the stand,Lewis acknowledgedthat he engaged in a discussion with Palmisano aboutwhether Palmisano or any of the,latter'ssupporterswere gearing themselves to run for the office of delegateto the council,and that Palmisano promised to. "speakto his boys and see if he could get them to withdrawfrom the election."However,Lewis could not recallthe content of any other aspect of this conversation.When queried on cross-examination as to whether.hehad spoken with Palmisano concerning the charges whichhad been filed against the Respondents,thewitnessagain asserted a lack of recollection but, after beingpressed on the issue,he finally,admitted that "It'spossible that could have been mentioned."4Finally,Lewis conceded that he informed his electoral opponentsthat his slate rather than his challengers'would prevailin the election conducted on June 14.Ido not credit the testimony of Lewis, not onlybecause Palmisano impressed me as a sincere'and trust-worthywitness,but also because Lewis,, althoughremembering certain elements of his conversations withPalmisano,failed to deny the latter's testimony at itssalient junctures. Accordingly,Ifind that,on 'or aboutJune 21,Lewispromised Palmisano that Respondentswould provide job referrals'to him and his supportersif they "played ball" with the incumbentLocalofficialsand dropped out of the race for elective office.Moreover,Ideem the negative inference reasonable and I findthat,by the foregoing statements,Lewis also therebyuttered the veiled threat that Palmisano and his cohortswouldsuffer the loss of job opportunities if they chal-lenged the LaBorde-Lewis-Sanchez,ticket.Finally, Icredit the testimony of Palmisano and, find that, onor about July7,Lewisthreatened Palmisano and hissupporters,namely, Picou,Foster,and Stewart, withjob reprisals unless they withdrew the unfair labor prac-tice charges which they had lodged against RespondentsStewart testified that, approximately 2 weeks after the unfair laborpractice charges had been filed, he, Picou and Foster were calledintoLewis' office where they were collectively offered referrals toa project in Oklahoma by Lewis with the assurance that, if theyaccepted this employment,their names would, continue to appear onthe out-of-work roster in their respective positions until the job wascompletedLewis then remarked that we should drop the charges,that we didn't have a chance, we we ain't got a chance to win it "on June 30. By this conduct, not only standing alone,but also when' particularly-viewedagainst thebackdropof the -other illegal acts and conduct found herein, Iconclude that the Respondents offended the provisionsof Section 8(b) (1) (A) of the Act.5In his testimony, LaBorde recited that he was awarethat Picou, Foster, and Stewart were opposed to his'candidacy for business agent of the Local and delegateto the Council, and 'he recalled that a meeting hadbeen held on the evening of June 9 to poll the membershipin order to learn whether 'they favored his use of thehall for a compaign rally, 'but he claimed he couldnot, remember whether a voice or standing vote wastaken.When asked 'whether he had any conversationwith Picou in his office immediately prior to the meetingregarding a referral to a flooring job'on the followingmorning, LaBorde, denied that any such conversationoccurred that night. According to him, he conductedthe usual "Roll' Call" on the morning of June 9 andannounced that floor time men were needed on a projectin the New Orleans area. Picou made it known thathe was an experienced floor,man and LaBorde offeredhim the job. Immediately following this proffer, Picoudeclined theassignmentbecause of the press of otherbusiness and, did, not . return toanother"Roll Call"until a few weeks later when he again refuseda referralto that work. During hisexamination,LaBorde wasasked whether he had accused Picou that evening of`getting friendly with Palmisano and his boys," andwhether he had invited Picou "to comeseeme inthe morning-about the' [floor tile]job, and if you playball with me, I will play ball with you." To this inquiry,LaBorde replied,' "No, sir, that is not true, becauseInever said that to anyone. I don't intend to playthat way. People get their jobs off the list when theirnames are called. It is called in front of everyone.They get the same crack at the job as anybody else."At the outset of his testimony regarding the meetingof June 9, LaBorde stoutly denied that he had fingered'Picouwhen the latter arose to express opposition tothe use of the hall by LaBorde and his fellow candidates,exclaimingthat"In fact, I don't know if he voted'or not." On his recall to the stand, LaBorde repeatedthat he knew of Picou's, Foster's, and Stewart'salle-giance to Palmisano. 'He was again asked whether hepointed at Picou and warned the latter that "I willtake care of you in themorning." Thistime,LaBordealteredhis original stanceand allowed as how "I mighthave swung my hand, I might have swung my handaround; but as. far'aspointingto anyone and sayingthat'we would take care of them, thisisnot true,sir,because if it wastrue I'm sure thatthe recordswould show it." Despite his reference to "records,"an apparent allusion topossible minutesof the meeting,no such documents were produced in this proceedingto support LaBorde's testimonialdenials or to explain3SeeInternationalUnion of OperatingEngineers,LocalUnionNo150, AFL-CIO (BuildersAssociationofChicago), 165 NLRB 159,Local872, International Longshoremen's Association,AFL-CIO (Atlantic &Gulf Stevedores. Inc ),163 NLRB 586, 591 CARPENTERS DISTRICT COUNCIL OF NEW ORLEANS53the vagaries of his utterances.In short, I am not con-vinced that LaBorde'sevasive and vague testimony,when contrasted with the straightforward testimony ofPicou and Foster and their persuasive demeanor, wascandidly rendered, and I credit Picou and Foster inthis regard.Based upon the above-credited testimony, I am con-vinced and find that,on June 9,LaBorde offered ajob referral to Picou on the following day if the latter"played ball" with LaBorde by supporting the incumbentelection slate ' in preference to Palmisano's,and thatLaBorde threatened Picou with job reprisals for havingvoted against granting the business agent permissionto use the Local's hall for a campaign,meeting.I thereforeconclude that,by this conduct,Respondents violated'Section 8(b) (1) (A) of the Act.'I turn next to a consideration of the General Counsel'scontention that Respondents practiced statutory discrimi-nation against Picou,Foster,and, Stewart on June 30by, refusing them to a project which Carpenter wasconstructing for Sears Roebuck and Company.As noted elsewhere,Picou and Stewart had beendispatched from the Local hall on May 26 to a jobwhich they abandoned within a few days and,,on May28 or 29, they returned to the hall where they registeredtheir names on the out-of-work list and were assignednumbers 6,513 and 6,514, respectively.Foster,who hadappended, his name to the roster in early May, wascarried on the roll as number 6,081. At 9 a.m. onthemorning of June 30, Picou, Foster, and Stewart,being unemployed,appeared at the hall for the Monday"Roll Call."It is undisputed and, I - find that thesemen reside in the vicinity of each other and, wheneverpossible,they attempt to claim, jobs at the same projectin order to carpool together.'Picou testified that during the "'Roll Call"on June30 he was seated next to Foster,and Stewart occupieda chair across the aisle from them.Assistant BusinessAgent Lewis proceeded to read off the names of thecontractorswhich were in need of help.During thisprocess, Lewis announced that Carpenter,which wasconstructing a Sears Roebuck and Company facilityin the area, had placed a call for 12 men for thatday.Upon hearing this, Foster turned to Picou andsuggested that they, as well as Stewart,should jointlyclaim the work if the opportunity presented itself forthe dual reason that the three men could drive to worktogether and that the job afforded overtime. Fostercommunicated this plan of action to Stewart and thelatter heartily concurred.At this juncture,Lewis com-menced to call the roll of registered members in theorder of'their out-of-work seniority.Foster,whose namewas highly placed on the roster,decided to remainmute when it was called in the hope that,by the timetiIbid-'This practice was neither an unusual nor an untoward occurrencewithin this Local,as evidenced by the fact that Picou and Stewartwere jointly referred to jobs on May 26, and by,the further circumstancethat, as Lewis testimonially admitted, Foster rejected a job on whichhe had bid at a Shamberg project in early July because he couldnot share his transportation costs wth Picou and Stewartthe names of Picou and Stewart were reached, threeopenings with Carpenter would be available for claim.Picou further testified that, when Lewis read thenames of Picou and Stewart, they, along with Foster,immediately walked to a desk in front of 'the hall whichwas occupied by Assistant Business Agent Ray Sanchezwhose task,in accordance'with the hall'sprocedures,was to inspect the membership cards of the job claimantsand place their names on a sheet of paper, togetherwith the jobs claimed, for referral to a site.Accordingto Picou, when he and his cohorts approached the tablehe told Sanchez, "Ray,Iwould like to'go to the Searsjob. I want the Sears job." Sanchez looked up andremarked,"This job'isallfilled up"Picou protestedthat the jobs were`indeed available,pointing out that"I didn't count but eight men taking the job and there'sfour more openings."Sanchez repeated that the Sears'complement had already been filled.Picou,Foster, andStewart walked over to Palmisano,who was standingnearby, and Picou commented that"You know thesedirty things turned-us down-for this job over at Sears."Palmisano counseled the men to return to Sanchez'stable and demand the' work.Acting as spokesman forthe three,and responding to Palmisano's advice, Picoureturned to the table and said, "Ray,I am demandingthis job. Now I want to go to Sears. The job is openIknow it is." Once more,Sanchez informed Picouthat there were no vacancies and,' after the"Roll Call"was concluded, the former proceeded to his office wherehe began compiling'the work orders for the successfuljob 'bidders.Picou,Foster, 'and Stewart persisted intheir quest and followed Sanchez into the office. Picouplaced his membership card on the desk and againunsuccessfully sought a referral to Carpenter. He thentold Sanchez,"If there is any men going out belowme on the List. . .There is going to,be trouble.Now I know some men come behind'me that's takingthese jobs. I know the job was open when I comeup." Sanchez repeated his earlier reply that no positionswere available.As Sanchez continued his chore of writing work refer-rals for the job claimants, Picou stationed himself behindSanchez with pencil and paper in hand and memorializedthe names of the members who received referrals tothe Sears' site which appeared below his and Stewart'son the out-of-work list.According to Picou,these num-bered three:Armed with this-information, Picou'decidedto visit the Regional Office of the National Labor Rela-tions Board in New Orleans to file unfair"labor practicecharges. As he prepared to leave the hall, Lewis emergedfrom his office and approached Picou.'It is Picou'stestimony that Lewis told him'that "I understand youwant to go to the Sears job." When Picou repliedin the affirmative,Lewis remarked that he believedthat another carpenter who was already employed onthe Sears' site by Carpenter had been improperly referredto the project,and Lewis stated that he intended toinvestigate the situation:with a view toward obtainingthis,work for'Picou. ,Picou observed that, while thisarrangement might be beneficial to him,itwould beof little comfort to Foster and Stewart,and he added, 54DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Look,Iwent up and tried to get the job. You sawme put my card on the table and Ray[Sanchez] toldme the job was, filled.Man, three or four men wentout behind me. What about that?How does this go?"Hearing this,Lewis shrugged his shoulders and walkedaway.After leaving the hall,Picou called at the RegionalOffice where he filed charges alleging that the Councilhad discriminatorily refused to refer him,Foster, andStewart to the Sears project.'During his interview withthe Board agent,Picou and the agent proceeded todraft an affidavit recording the events which transpiredthatmorning.Because of Picou's uncertainty as to theexact number and proper names of the men who hadlesser referral seniority than he and Stewart, and whohad been dispatched to the Sears'site earlier in theday, Picou returned to the hall to check the out-of-work list at the request of the Board agent. Whenhe arrived,Assistant Business ?Agent Andry Highsonwas in the process of drawing up a new out-of-worklist, for the following.week Picou asked Highson forthe list which had been utilized that morning and thiswas turned over to Picou.He thereupon verified thatthe names of the carpenters which he had copied fromSanchez' work referral orders that, morning and whichappeared below'the names of Picou and Stewart onthe roster.These individuals,with their referral numbers,were F. J. Bourgeoise(6561),Nolton Bergeron,' Jr.(6564),and A.C. LeBlanc(6579).'The testimony of Foster and Stewart regarding theevents which ocurred at the morning"Roll Call" onJune 30 parallels and corroborates that of Picou.Respondent's sole defense to the charges of statutorydiscrimination launched against them for their failureto refer Picou,Foster,and Stewart to the Sears'projectisthat no such jobs were available for them whenthey made their claim for referrals.Ifind this defenseseverely lacking in plausibility and credible support.,Assistant Business Agent Sanchez testified that, atthe "Roll Call" on the morning of June 30,his colleagueLewis instructed the assembled members that, whenhe called out their names, they were to proceed toSanchez'tablewhich was located at the front of theLocal hall, present their membership cards to the latter,and indicate the jobs which they wished to claim. San-chez thereupon wrote their names on a piece of paperand, when the job quotas were filled,he brought thisto the attention of Lewis, who in turn so informedthemen.On direct examination,Sanchez could notrecollect how many jobs were available at Sears' siteon that morning.When pressed on cross-examinationregarding this subject Sanchez answered,"Iwouldn'tgive a number.Idon'tknow exactly how many. Icouldn't say, I would say around eight or nine roughly."Respondents'"Roll Call"rosterwhich was employed'On August 22, these charges were amended to add the Localas a RespondentsDuring his testimony,Picou pronounced this individual'sname asTipaloreHowever,it is clear from Respondent's June 30 out-of-worklist that he had reference to LeBlancon the morning of June 30, and which was introducedinto evidence,discloses that seven carpenters with great-er out-of-work seniority than Picou,Foster,and Stewart,were called and claimed Sears' jobs. That documentalso shows that three additional carpenters,namely,Bourgeoise,Bergeron,and LeBlanc were referred tothe project despite the fact that their names appearbetween 14 and 18 notches below those of Picou andStewart,thusmaking,a total of 10 referrals to theCarpenter-Sears project for that morning. It is thereforepatently clear and I find that,in spite of Sanchez'assertion that only eight or nine openings existed, asufficient number of Sears' jobs were available for Picou,Foster,and Stewart,as evidenced by Respondents' ownrecords, if they deigned to claim them.Sanchez further testified that the"Roll Call" proceed-ed in an orderly fashion that morning with no carpenterblocking his view at the table and, when it was concluded,he repaired to an inner office to write out the workorders for the men who had claimed referrals. Whenquestioned on direct' examination as 'to whether thethree alleged discriminatees walked to his table during"Roll Call"and deposited their membership cards withhim in order to claim a Sears' job, Sanchez initiallyreplied,"Not to my knowledge,no sir."When thequery was repeated,Sanchez stated that he neithersaw nor heard them while he was at his table in thehall, and that he did not speak with them In Sanchez'words, "It [the claims'for Sears'jobs] did not happen,as far as'Iam concerned."According to Sanchez,he .was first approached by 'Picou and his two cohortswhen he retired to his inner office to execute the workreferrals for jobs already claimed by others.It is histestimony that Picou and another member entered theoffice and that Picou placed his card on Sanchez' tablewhich the latter took into his hands.He further relatedthat Picou"was doing all the talking,and he wantedme to take and move these other fellows back becausehe had a number that was lower than theirs." Sanchezthen"told [Picou] the job was filled,that I could notdo that.Ididn'tknow how in the world I could doanything like that. I told him the job was filled" becausePicou "did not come forward and bring his card upat the time. . .when his name was called."On cross-examination, when questioned as to whetherPicou, Foster,and Stewart did in fact approach histable in the hall and claim the Sears' assignments, San-chez at first replied"Idid not say-well,to my knowl-edge I did.not see them."Finally, Sanchez acknowledgedthat itwas possible that the three men might haveventured to his table to claim the work but that hewas too busy to notice them.During his examination,Lewis was asked whetherhe observed Picou,Foster,and Hall proff er their mem-bership cards to Sanchez after Lewis had called outtheir names. Lewis replied, "No sir.Well, I am lookingat the list." He then positively proclaimed that he hadmade no such observation. Finally, he reported thathe could not recall how many members had been referredtoCarpenter on the morning of June 30,and couldnot recall having any conversationswith the alleged CARPENTERS DISTRICT COUNCIL OF NEW ORLEANSdiscriminateeson that day, although he did not specifical-lydeny telling Picou as the latter was about to leavefor the Board Regional Office that Lewis would attemptto obtain a job for him with Carpenter.ClarenceArabie, a 4-year member of the Local,attended the "Roll Call" on the morning of June 30.Summoned as a witness on behalf of Respondents,he testified on directexaminationthatLewis calledout the names of the men on the out-of-work list andSanchez sat at t a desk in the hall and received theclaims for the available jobsWhen the call was conclud-ed,Sanchez retreatedto an innerofficewhere heembarked upon the chore of writing out referrals forthemen who had bid for the work. Despite the factthatArabie'sname wasnot on the "Roll Call" rosterthatmorning and that he therefore could not havereceived a referral from Sanchez, for some unexplainedreason he nevertheless found his way into Sanchez'innersanctum where he observed Picou, Foster, andStewart arguing with Sanchez. Picou and Foster threwtheir membership cards on the table in front of Sanchezand "said that they wanted the job, their names wereon the list." Sanchez remarked that the Sears' jobshad been filled, to which Picou responded, "my nameis up on the list." Sanchez repeated that theassignmentshad already been made and that Picou and Foster shouldhave claimed the jobs during the call of the roster,whereupon Picou, Foster, and Stewart left the hall.On cross-examination, Arabie stated that the menin the hall were very "boisterous" during the call. andwere acting like "a bunch of hogs." When asked whetherhe saw Picou, Foster, and Stewart approach Sanchez'table in the hall and place their cards upon it, Arabiereplied that he "didn't notice" this activity. He thenadmitted that he could not positively report that thesemen did not present their cards to Sanchez during thecall, simply relating, "I didn't notice them "I credit Picou, Foster, and Stewart and accept theirtestimonialversion of the events which occurred onthemorning of June 30.10 These men concededlyappeared for the "Roll Call" and thus qualified them-selves for job placement according to their positionon the existing out-of-work list. Although Arabie depict-10In a posthearing motion,Respondents'counsel urged that theTrialExaminer reopen the record for the reception of certain medicalrecords relating to the physical condition of Picou during the timesmaterial to this proceeding which,according to counsel, would makePicou's claim that he sought a referral to the Sears'project on June30, a sham Counsel appended to his motion a series of medical notationsfrom a physician which related that, between May 6 and August 4,Picou suffered from an "Acute Lumbar Saccral Strain" for whichhe collected hospital and other compensation I fail to perceive howthese documents,which are not urged as newly found,could adverselyaffect the credible nature of Picou's testimony. It is undisputed, andIhave found,that Picou was referred out of the Local'shiring hallin early May and was laid off on May 19 He again received a referralon May 26 by Respondents'officersMoreover,itisuncontrovertedand I have found that Picou was offered a job referral by Lewisunfair labor practice charges on June 30 which triggered this proceedingWhile Ptcou may have suffered from a physical disability betweenMay 6 and August 4, it obviously did not reach the proportions ofincapacityNor, do I find, did it affect his credibility I thereforedeny Respondents motion55ed the scene as "boisterous," Sanchez confessed thatthe proceeding was orderly and that he had a clearview of all job claimants. However, Sanchez then admit-ted that the men might have come to his table in thehallwithout noticing them because of his detachmentwith other business, and he was unable to bring himselfto deny that they had done so Nor could Arabie orLewis.ISanchez' testimony presents another anomoly. Whilehe estimatedthateight or nine referrals were madeto the Sears' project on the morning of June 30, Respond-ents own "Roll Call" list which he maintained thatday unequivocally demonstrates that there were tenpositions available on the roster. That document furthershows that three jobs were available at the site whenPicou, Foster, and Stewart came within reach of claimingthem.At the hearing, Respondents emphasized thatonce an eligible bidder makes his claim for a job atSanchez' table, that, job thereafter becomes closed tomore senior members because of the administrativedifficultiesencountered in recalling men who havealready been sent to the projects. I am willing to acceptRespondents' explanation and persuance of this protocol.However, assuming, as Respondents apparently wouldhave me believe, that Picou, Foster, and Stewart werederelict in their task of claiming the three assignmentsby failing timely to approach Sanchez' table in thehall, I fail to perceive how, Respondents' procedureswould have been offended or how the three men couldhave disentitled themselves for employment on this occa-sion. It is undisputed that, following the "Roll Call,"Picou, Foster, and Stewart followed Sanchez into hisoffice to protest their failure to obtain referrals at thevery time when Sanchez was in the act' of writingout his referral work orders. These totaled approximately32 various employers, including Carpenter-Sears, andthere is no probative evidence advanced by Respondentson this record to buoy any contention that Bourgeoise,Bergeron, or LeBlanc, whose names were read longafter those of the alleged discriminatees, had alreadybegun their trek to the Sears' construction project. More-over, there is nothing in the record which even remotelysuggests that, when Respondents' officials, such as San-chez, failed to record a rightful job-claim because oftheir inattention or the tumult in' the hiring hall, theclaimant is thereafter foreclosed from pressing his claimprior to the dispatch of a more junior man' to a workassignment.Picou, Foster, and Stewart were not playing strangegames on Respondents'ballfield on the morning of June30.Respondents' witnesses acknowledged that carpen-ter-members frequently made it a practice as shapeupsto lay in wait for jobs which promised lengthy employ-ment and car-pool opportunities. The three men hadbeen unemployed for several weeks. The Sears' projectwas laden with these 'possibilities. In my opinion, itstrains credulity to believe that, with this chance await-ing, these men would have eschewed it through lackof diligence.Ifind that, on June 30, Picou, Foster, and Stewartmade "Roll Call" at the appointedtimeand decided 56DECISIONS OF NATIONALLABOR RELATIONS BOARDto bid for three jobs at 'the Sears' project operatedby Carpenter. Foster, who possessed a high-priorityposition on the out-of-work list, counselled with Picouand Stewart, and the men entered into a verbal compactto file a joint 'claim for work assignments to the Sears'installation because it offered attractive compensationsIfurther find that Foster, in pursuit of the collectivegoal, temporarily' waived his right to bid for a Sears'job and that, when Lewis tolled 'the names of Picouand Stewart, who were saddled on the list, all 'threemembers advanced to the table which Sanchez occupiedin the hall and deposited their membership cards, pur-suant to Respondents prescribed hiring hall rules, andmade claim to.three available referrals to Sears. I alsofind that, although vacancies existed for these men,Sanchez refused to assign them to these positions, wellknowing that they desired and were administrativelydeserving of these allocations. I also find that, whenSanchez rejected their bids, the men pursued Sanchezto his office where they repeated their plea of entitlementto referrals to the Carpenter assignment, which againwas denied to them.It is now horn-book law that a labor organizationwhich operates an exclusive hiring hall by prearrange-ment with contracting or acquiescent employers mustdo so in such a manner as to insure that all members(and, of course, nonmembers) are treated equally, fairly,and impartially when they search for work throughthat establishment." Pique suffered by union officersdue to a challenge by dissident members to unseatthe incumbents from their official thrones affords nolicense for retribution in the selection of members foravailablework assignments or, as otherwise phrased,for the "curtailment of job rights."12Ihave heretofore found that Respondents' officersknew that Picou, Foster, and Stewart openly espousedthe candidacy of Palmisano, for, business agent of theLocal in opposition to Davy LaBorde in the electionwhich was conducted on June 14. I have also foundthat LaBorde, at a Local meeting held on June 9, firstpromised Picou a job referral on the following day.ifhe "played ball" with the incumbent slate in theforthcoming election, and then informed his constituentthat the well of work had run dry when LaBorde becameaware of Picou's, as well as, Foster's and Stewart's,opposition to his use of the Local hall for intraunionpolitical purposes. LaBorde and his slate of candidatesfurther knew, prior to June 30, that Picou and Fosterhad thrown their their hats into the ring for the officeof delegate to the Council, a gesture which LaBordeand Lewis sought to forestall by soliciting Palmisano'said in an attempt to dissuade these men from runningfor that post in the election scheduled for the middleof July.While Palmisano assured Lewi's that he wouldmake every effort to curb the political tendencies ofhis supporters in the July balloting for delegate positions," Local 357,Teamsters[Los-AngelesSeattleMotor Express] vNLRB,365US 667" A CestoneCompany, 118 NLRB 669, enfd 254 F 2d 216 (C A8)that assurance had not reached fruition on June 30,as demonstrated by the fact that Foster actually stoodfor election and Picou was disqualified. Moreover, andas I have heretofore found, Respondents' motivationin depriving Picou, Foster, and Stewart of job referralsto the Sears' project' is' further portrayed by Lewis'statement to Palmisano after the June 14 election, butprior to June 30, that Respondents' officers would givepreferential treatment to Palmisano's backers if he stayedtheir hands in the delegate contest.After a thoughtful assessment of all the facts spreadupon the record in this proceeding, I am convincedand find that Picou, Foster, and Stewart were deniedreferrals by Respondents to the Carpenter-Sears projecton June 30, not because they had been lax in makinga timely bid for that work, but because Respondentssought to punish them for pursuing a course in oppositionto the intraunion political ambitions of the incumbentofficersThis conduct most assuredly intruded uponthe rights of these members guaranteed by the statute,and I conclude that Respondents thereby offended theprovisions of Section 8(b)(2) 13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in sectionIII, above, occurring in connection with the operationsof the Employer described in section 1, above, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.V THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.13At the hearing, Respondent Council claimed that it was not properlyjoined as a party to this proceeding because it bore no direct responsibilityfor the conduct of LaBorde, Lewis, or Sanchez in their dealings with,Picou, Foster, Stewart, and Palmisano It therefore moved for severanceof its name from the pleadings in this case I deny this motion Oneof the prime causes for the job discrimination which Picou, Foster,and Stewart received was bottomed on the fact that they chose tostand inopposition to the incumbent leadership who not only occupiedofficial positions in the Local, but who were also delegates to theCouncil (in' LaBorde's case, he was also executive secretary of thatbody) Furthermore, the Council negotiated and signed the agreementwith the Associated General Contractors which was creative of theexclusive hiring hall arrangement pursuantto which the politicalchalleng-ers sought and were denied job referralsMoreover, the Council, undersaid contract,maintains atight reign over its member Locals by virtue'of its control over such matters as the administration of trust funds,apprentice and training funds, and thehealthand welfare plan Addition-ally, the contractrecites that nothing therein"shall be construed asreleasingthe Council from any joint liability that it may have withany affiliated Local Union " Based uponthe foregoing, I am convincedand find that there is legal warrant for the conclusion that the Councilshould be held jointly and severally liable with the Local for theunfair labor practices committed herein SeeLocalUnionNo 26,SheetMetal Workers' (Reno Employers Council),168 NLRB 893 CARPENTERS DISTRICT COUNCIL OF NEW ORLEANSI have found that Respondents attempted to and didcause Carpenter to refuse to employ Harold E PicouMarlon K Foster, and Elmer G Stewart, by discrimina-torily declining to refer them for jobs with said employeron equal terms with other employees by reason oftheir political opposition to incumbent Local officialsor because they otherwise engaged in concerted, protectactivities, all in violation of Section 8(a)(3) of the ActTo right this wrong, I shall order Respondents to notifyCarpenter, in writing, that they have no objections tothe employment of these individuals, with a copy ofsuch notice provided to Picou, Foster, and StewartI shall also order Respondents to make Picou, Foster,and Stewart whole for any loss of pay which theymay have suffered by reason of the discrimination prac-ticed against them Loss of earnings shall be computedin the manner established by the Board in FW Wool-worth Co ,90 NLRB 289, with interest to be accordedin the manner set forth inIsisPlumbing & HeatingCo , 138 NLRB 716Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record in the case,Imake the followingCONCLUSIONS OF LAW1The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2The Carpenters District Council of New Orleansand Vicinity and Carpenters Local Union No 1846are labor organizations within the meaning of Section2(5) of the Act'3By promising job referrals to employee-membersin the event said employee-members supported the candi-dacy of Respondents' incumbent officials in an intra-union election, threatening employee-members with lossof job opportunities if they challenged the incumbentofficials at the polls in such an election, threateningemployee-members with job reprisals for assuming posi-tions on intraunion matters in opposition to those sharedby the incumbent officials, and, threatening employee-members with the loss of work assignment unless theywithdrew unfair labor practice charges filed againstRespondents, the Respondents have restrained andcoerced employee-members in the exercise of rightsguaranteed in Section 7 of the Act and thereby violatedSection 8(b)(1)(A)4By causing and attempting to cause the Employerto refuse employment to Harold E Picou, Marlon KFoster, and Elmer G Stewart, by discriminatorily refusing to refer these men for work on equal terms withother employees for reasons unrelated to their failureto tender or pay to Respondents the periodic dues andinitiation fees uniformly required as a condition of acquir-ing or maintaining membership in those labor organiza-tions, the Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section8(b)(2) of the Act5The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActRECOMMENDED ORDER57Upon the foregoing fipdings of fact and conclusionsof law and the entire record in this case, and pursuantto Section 10(c) of the National Labor Relations Act,as amended, I recommend that Respondent, The Carpen-tersDistrict Council of New Orleans and Vicinity, andRespondent, Carpenters Local Union No 1846, of NewOrleans, Louisiana, their officers, representatives, andagents, shallICease and desist from(a)Promising job referrals to employee-members pro-vided the employee-members support the candidacy ofRespondents' incumbent officials in intraunion elections(b)Threatening employee-members with loss of jobopportunities if they challenge incumbent officials inintraunion elections(c)Threatening employee-members with job reprisalsfor taking positions on intraunion matters contrary tothose shared by incumbent officials(d)Threatening employee-members with loss of workassignments unless they withdraw unfair labor practicecharges filed against Respondents(e)Causing or attempting to cause Carpenter Broth-ers, Inc , or any other employer engaged in commerce,to refuse to employ Harold E Picou, Marlon K Foster,and Elmer G Stewart, by discriminatorily decliningto refer said employee-members on equal terms withother employees because of their political oppositiontoRespondents' incumbent officials or for otherwiseengaging in concerted, protected activities in violationof Section 8(a)(3) of the Acts(f) In any other manner restraining or coercingemployees in the exercise of rights guaranteed in Section7 of the Act2Take the following affirmative action which I findis necessary to effectuate the policies of the Act(a)Post at their offices and meeting halls, in conspicu-ous places, where notices to members are customarilyposted, copies of the attached notice marked "Appen-dix "14 Copies of said notice, to be furnished by theRegional Director for Region 15, after being duly signedby Respondents' officer and representative, Davy PLaBorde, shall be posted immediately upon receipt there-of and thaintained for a period of 60 consecutive daysthereafterReasonable steps shall be taken to insurethat said notices are not altbred, defaced or coveiedby any other material(b)Make whole Harold E Picou, Marlon K Foster,and Elmer G Stewart for any loss of pay which they14In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofa United States Court of Appeals the words in the notice reading Postedby Order of the National Labor Relations Board shall be changedto readPosted Pursuant to a Judgment of the United States Courtof Appeals Enforcing an Order of the National I abor Relations Board 58DECISIO\S OF NATIONALLABOR RELATIONS BOARDmay have suffered by reason of the discrimination prac-ticed against them Loss of earnings shall be computedin the manner set forth in the section of the Decisionentitled "The Remedy "(c)Notify Carpenter Brothers, Inc , in writing, thatRespondents have no objections to the employmentof Picou, Foster, and Stewart, with copies of said noticesto be provided to these individuals(d)Notify the Regional Director for Region 15, inwriting,within 20 days from the date of receipt ofthisDecision, what steps the Respondents have takento comply therewith 1115In the event that this RecommendedOrder be adopted by theBoard this provision shall be modifiedto readNotifythe RegionalDirector in writing within10 days fromthe date of thisOrderwhatsteps the Respondents have takento comply herewithAPPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof theUnited StatesGovernmentWE WILL NOTpromise job referrals to our mem-bers in order to get them to support our incumbentofficials as candidates in our electionsWE WILL NOTthreaten our members with lossof job opportunitiesif theyoppose our incumbentofficers in our electionsWE WILL NOTthreaten our memberswith jobreprisalsif theytake a position against our officialsin intraunion mattersWE WILL NOT threaten our members with lossof job referrals unless they withdraw unfair laborpractice charges filed with the National Labor Rela-tions Board against usWE WILL NOT cause or attempt to cause CarpenterBrothers, Inc , or any other employer, to refuseto hire Harold E Picou, Marlon K Foster, orElmer G Stewart, by discriminatorily refusing torefer them on equal terms with other membersbecause of their political opposition to our incumbent officers or for engaging in activities protectedby the National Labor Relations ActWE WILL pay Harold E Picou, Marlon K Foster,and Elmer G Stewart, and wages which they mayhave lost because we refused to refer them tothe Carpenter Brothers, Inc projectWE WILL notify Carpenter Brothers, Inc , in writ-ing, that we have no objections to the employmentof Harold E Picou, Marlon K Foster, and ElmerG Stewart, and WE WILL provide copies of thisnotice to themDatedByTHE CARPENTERSDISTRICT COUNCILOF NEW ORLEANSAND VICINITY ANDCARPENTERS LOCALUNION No 1846(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this Notice or compliancewith its provisions,may be directed to the Board'sOffice, T6024 Federal Building (Loyola), 701 LoyolaAvenue,New Orleans, Louisiana 70113, Telephone527-6391